DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui (U.S. PGPub 2015/0266772).
Regarding claim 1, Mitsui teaches a cover glass for a hermetic package ([0003], adhesiveness; [0043], inorganic material substrate), comprising a sealing material layer on one surface (Fig. 3A, [0100], 1), wherein the sealing material has a center line length of 120 mm ([0100], 30x30mm square; see Spec at [0011]/Fig. 1) and an average width of the sealing material layer is 0.5 mm ([0100], 0.4% of the center line length), which satisfies relationship (2). 
Regarding claim 2, Mitsui teaches a cover glass for a hermetic package ([0003], adhesiveness; [0043], inorganic material substrate), comprising a sealing material layer on one surface (Fig. 3A, [0100], 1), wherein the sealing material satisfies the stated relationship (line width of the sealing material layer 
Regarding claim 3, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 3A, Fig. 1).
Regarding claim 4, Mitsui teaches wherein the sealing material layer has a thickness of less than 8 um ([0100], 15 um).
Regarding claim 5, Mitsui teaches a hermetic package ([0003], adhesiveness) comprising a package base and cover glass ([0078], Fig. 1, [0043], inorganic material substrate), hermetically sealed with each other via a sealing material layer (Fig. 3B, [0100], 3), wherein the sealing material has a center line length of 120 mm ([0100], 30x30mm square; see Spec at [0011]/Fig. 1) and an average width of the sealing material layer is 0.5 mm ([0100], 0.4% of the center line length), which satisfies relationship (2). 
Regarding claim 6, Mitsui teaches a hermetic package ([0003], adhesiveness) comprising a package base and cover glass ([0078], Fig. 1, [0043], inorganic material substrate), hermetically sealed with each other via a sealing material layer (Fig. 3B, [0100], 3), wherein the sealing material satisfies the stated relationship (line width of the sealing material layer is 0.5 mm, [0100]; center line length of the sealing material layer is 120 mm, [0100], 30x30mm square; see Spec at [0011]/Fig. 1; 0.5 > 0.3633).
	Regarding claim 9, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 1, Fig. 3A).
	Regarding claim 11, Mitsui teaches wherein the package base comprises glass, aluminum oxide, or aluminum nitride ([0079], second substrate 2 is inorganic material substrate; [0073], materials).
	Regarding claim 12, Mitsui teaches wherein the package base comprises glass, aluminum oxide, or aluminum nitride ([0079], second substrate 2 is inorganic material substrate; [0073], materials).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (U.S. PGPub 2015/0266772) in view of Aoki (U.S. PGPub 2014/0146451).
Regarding claim 7, Mitsui does not explicitly teach wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass. 
Aoki teaches a hermetic package ([0009]) comprising a package base (91, [0079]-[0080]) and lid (92, [0079], Fig. 2B), wherein the package base comprises a base part and a frame part formed on the base part (Fig. 2B, [0079], 911, 912), wherein the package base has an internal device housed within the frame part (Fig. 2B, [0078]), and wherein a sealing material layer is arranged between the top of the frame part of the package base and the lid (93, [0079]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Aoki with Mitsui such that the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass for the purpose of accommodating an electronic component (Aoki, [0079]).
Regarding claim 8, the combination of Mitsui and Aoki teaches wherein the package base comprises glass, aluminum oxide, or aluminum nitride (Aoki, [0080]; ([0079], second substrate 2 is inorganic material substrate; [0073], materials). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aoki and Mitsui for the reasons set forth in the rejection of claim 7. 
Regarding claim 10, Mitsui does not explicitly teach wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed 
Aoki teaches a hermetic package ([0009]) comprising a package base (91, [0079]-[0080]) and lid (92, [0079], Fig. 2B), wherein the package base comprises a base part and a frame part formed on the base part (Fig. 2B, [0079], 911, 912), wherein the package base has an internal device housed within the frame part (Fig. 2B, [0078]), and wherein a sealing material layer is arranged between the top of the frame part of the package base and the lid (93, [0079]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Aoki with Mitsui such that the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass for the purpose of accommodating an electronic component (Aoki, [0079]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/Primary Examiner, Art Unit 2812